       Case 2:12-cr-00186-APG-CWH Document 145 Filed 05/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Jontue Mack

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:12-cr-186-APG-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   JONTUE MACK,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Jontue Mack, that the
21   Revocation Hearing currently scheduled on May 27, 2020, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The government has indicated to undersigned counsel that it may be indicting
25   Mr. Mack or seeking a complaint on additional charges that are related to the violations in the
26   pending petition.
       Case 2:12-cr-00186-APG-CWH Document 145 Filed 05/26/20 Page 2 of 3




 1          2.     Given the possible new charges, defense request that this matter be continued to
 2   allow time to review the potential new charges with the defendant and explore whether a global
 3   resolution can be reached.
 4          3.     The defendant is in custody and agrees with the need for the continuance.
 5          4.     The parties agree to the continuance.
 6          This is the first request for a continuance of the revocation hearing.
 7          DATED this 26 day of May, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By /s/ Heidi Ojeda                              By /s/ Lisa Cartier-Giroux
12    HEIDI OJEDA                                     LISA CARTIER-GIROUX
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:12-cr-00186-APG-CWH Document 145 Filed 05/26/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:12-cr-186-APG-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JONTUE MACK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, May 27, 2020 at 3:00 p.m., be vacated and continued to August 26, 2020 at the

12   hour of 9:30 a.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 26th day of May, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
